Citation Nr: 1410467	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a left medial malleolus (left ankle) fracture, currently evaluated 20 percent disabling.

2.  Entitlement to an increased rating for service-connected bilateral fungal infection of the feet, currently evaluated noncompensably (zero percent) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On August 6, 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular evaluation under the assigned diagnostic code for impairment of the ankle based limitation of motion.  

2.  The Veteran's residual symptoms of his left ankle fracture consist of pain, decreased motion, and limitation of activities such as prolonged standing and walking, which symptoms are contemplated by his schedular rating.

3.  The Veteran's service-connected fungal infection does not affect at least 5 percent of the entire body, or at least 5 percent of exposed areas of the body, and at no time during the appeal period has it required systemic, as opposed to merely topical, therapy, such as with use of corticosteroids or other immunosuppressive drugs; his fungal infection has not been shown to result in disfigurement or scarring.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5271 (2013).

2.  The criteria for a compensable disability rating for bilateral fungal infection of the feet have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that that disability has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in September 2008.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the increased rating matter decided herein.  The evidence obtained or associated with the claims folder includes the Veteran's VA treatment records, VA examination reports, and statements from the Veteran, to include his Board hearing testimony.  To the extent that any outstanding VA treatment records have not been associated with the record, the Board notes that the Veteran is competent to provide testimony concerning the severity of his disabilities and treatment therefor and, as discussed below, has not alleged symptoms or treatment supportive of ratings greater than those currently assigned.

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Veteran has been afforded a VA examination in connection with his claims for increased evaluations of his service-connected left ankle disability and bilateral foot fungal infection.  A review of the examination reports show that the VA examiner conducted a thorough examination of Veteran and considered the Veteran's subjective complaints related to his disability.  The Board is satisfied that the information contained in the VA examination reports and treatment records, along with the Veteran's lay testimony, is sufficient for the Board to evaluate the Veteran's increased rating claims.  While an extended period of time has gone by since the September 2008 VA examination, neither the Veteran nor his attorney has asserted, nor does the evidence demonstrate, that his disabilities have worsened or undergone some material change since that examination.  Further, the Veteran is competent to testify as to certain symptoms of his disability and was given the opportunity to do so during his August 2013 hearing.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Thus, the Board finds that the duty-to-assist requirements have been met.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where, as in the case of the Veteran's left ankle and bilateral foot disabilities, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For all increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).


A.  Left Ankle Fracture 

The Veteran's service-connected residuals of a fracture of the left ankle fracture are evaluated in accordance with the rating criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which pertains to limitation of ankle motion.  Specifically, DC 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and for a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2013).  In this regard, the Board notes that normal ranges of ankle motion are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In the instant case, the Veteran's service-connected left ankle disability has been rated during the relevant time period as 20 percent disabling.  Notably, this is not only the highest rating available under DC 5271, but is also the highest rating available under all other DCs pertaining to disabilities of the ankle, save for DC 5270, which provides for 30 and 40 percent ratings where the evidence demonstrates ankylosis of the ankles at various degrees.  See 38 C.F.R. § 4.71a , DCs 5270, 5271, 5272, 5273, 5274 (2013).  Here, there is no evidence of ankylosis, as the Veteran's left ankle does not appear to be fixed or immobile.  (The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis 'is [s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).)  Indeed, although a September 2008 VA treatment record notes left ankle dorsiflexion to be zero degrees and decreased ankle flexibility is noted, on examination that same month the Veteran was able to achieve dorsiflexion to 25 degrees and plantar flexion to 30 degrees.  Further, the Veteran has not alleged, to include during his August 2013 hearing, that his ankle joint is immobile or fixed in a degree of dorsi- or plantar flexion.  Accordingly, the Board can find no basis upon which to assign a rating greater than the currently assigned 20 percent under any DC applicable to rating disabilities of the ankle.

The Board notes that generally, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where, as here, a disability has been rated at the maximum level provided by the limitation-of-motion DC under which it is rated, the considerations of DeLuca do not apply.  See Spencer v. West, 13 Vet. App. 376, 382 (2000) (holding that "[b]ecause 10 [percent] is the maximum rating under DC 5215, the appellant is not entitled to a higher rating, even though there is evidence of record reflecting that the appellant has pain on movement"); Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).  

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the residual symptoms of the Veteran's left ankle fracture are not so exceptional or unusual such that the schedular criteria did not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, decreased motion, use of a cane, and limitation of some activities such as prolonged walking and standing.  The Board does not find that these symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2013). 

Indeed, while the DC under which the Veteran is rated discusses only limitation of motion, the Board finds that the Veteran's disability evaluation encompasses his other symptoms.  Specifically, in increasing the Veteran's rating from 10 to 20 percent in a July 2004 rating action, the RO specifically indicated that the Veteran's overall disability picture, to include chronic pain, limitation of motion, residual osteophyte, and limitation of activities such as standing and walking, more nearly approximated the criteria for a 20 percent evaluation.  Also of note, range of motion testing conducted during the relevant time period revealed full dorsiflexion and plantar flexion limited to no worse than 30 degrees, which is still greater than half of the normal range of motion.  Given the Veteran's ability to achieve two-thirds of the full range of plantar flexion and dorsiflexion past what is considered to be a normal endpoint, the Board cannot conclude that his decreased ankle flexibility alone is equivalent to "marked" limitation of motion and thus, it is clear that all of the Veteran's residuals symptoms of his left ankle fracture have been accounted for by his 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5271.

The above determinations are based upon consideration of applicable rating provisions.  The Board has also considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 20 percent for the Veteran's service-connected residuals of his left ankle fracture.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

B.  Fungal Infection

The Veteran's service-connected fungal infection of the feet is evaluated as noncompensably disabling in accordance with the rating criteria set forth in 38 C.F.R. § 4.118, DC 7813, which provides that disabilities evaluated under that DC are to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801-7805, or as dermatitis under DC 7806, depending on the predominant disability.  In this regard, the evidence fails to demonstrate that the Veteran's disability affects his head, face or neck, and there is no evidence of scarring related to his fungal infection.  See 38 C.F.R. § 4.118, DCs 7800-7805.  Given that lack of evidence showing such, the Board finds that the Veteran's disability is most appropriately rated as dermatitis under DC 7806.

Under DC 7806, a noncompensable evaluation is provided for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2013).  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  Lastly, a 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

Evidence relevant to the determination of the appropriate rating for the Veteran's service-connected fungal infection of the feet includes that report a September 2008 VA examination.  At that time, the Veteran reported the use of a salve daily and stated that his infection limited his ability to stand and/or walk for long periods.  He indicated no treatment other than the salve, and denied any diagnostic procedures.  Examination of the Veteran's feet revealed a sloughing of skin and hypertrophy of skin in a moccasin distribution of both feet across the plantar surface in between the toes and across the nails, with disfiguration thickening the toe nails, bilaterally, consistent with tinea onychomycosis of the feet.  The examiner indicated that less than 5 percent of the total body area, and zero percent of the sun exposed area, was affected, and that no corticoid steroids or immunosuppressive drugs were required.  

The relevant evidence also includes the Veteran's VA treatment records and his August 2013 hearing testimony.  December 2008 treatment records note the Veteran's complaints of a nail fungus and discoloration of a growing lesion on the top of the right foot, as well as of soreness and stiffness of the feet, which symptoms were indicated to be unresponsive to fungal cream.  The records also indicate that the Veteran had been prescribed clotrimazole and miconazole nitrate for treatment of his fungal infection and affected toenails.  The assessment was onychomycosis and it was noted that he Veteran may be a candidate for systemic antifungal therapy, but that he was to see his primary care physician for a determination of such.  In April 2009, the Veteran presented with complaints of arch pain, bilaterally.  The impression was bilateral hallux valgus and degenerative changes of the first metatarsophalangeal joints.  The clinician recommended therapeutic steroid/local injections, but the Veteran refused such treatment.  In February 2010, the Veteran presented with complaints of pain and numbness in his feet, especially in cold temperatures.  The clinician stated her belief that these symptoms were consistent with sequelae of frostbite, noting the Veteran had sustained a frostbite injury 40 years prior.  It was also noted that the Veteran continued to use a foot cream, but there was no evidence that systemic therapy had been prescribed.

During his August 2013 hearing, the Veteran testified that his fungal infection made it hard for him to "get around," especially on cold days.  He reported having been prescribed a salve, but indicated that it did not help with symptoms.  Any additional treatments were denied.  The Veteran also stated that his feet were sensitive to touch and especially to the cold, and his daughter testified as to her observations regarding the Veteran's pain.

Based on the lay and medical evidence of record, the Board finds that a compensable rating is not warranted at any point during the relevant time period.  Indeed, the evidence shows that the Veteran's fungal infection affects less than 5 percent of the entire body and less than 5 percent of exposed area, and that it requires no more than topical therapy.  Without evidence demonstrating that the Veteran's fungal infection affects at least 5 percent of the entire body or of the exposed areas, or that it requires systemic therapy such as corticosteroids or other immunosuppressive drugs, a compensable rating under DC 7806 is not warranted.  See 38 C.F.R. § 4.118, DC 7806.  In this regard, the Board acknowledges the treatment records indicating that the Veteran may have been a candidate for systemic therapy, but finds there to be no evidence demonstrating that any such systemic therapy was actually prescribed.  Indeed, the Veteran himself testified that he not been prescribed any treatment other than a salve, which, even if considered to be a corticosteroid, is topical as opposed to systemic therapy.

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board has considered the Veteran's complaints of foot pain and sensitivity, especially in and too cold temperatures.  Although the Veteran believes that these symptoms may be related to his fungal infection, the medical evidence of record suggests otherwise.  Indeed, it is noted that the Veteran has pain and numbness in his feet associated with an old frostbite injury, as evidenced by the December 2010 VA treatment record.  Further, the Veteran has several other noted disabilities, such as hallux valgus, plantar fasciosis, and a neuroma, that are unrelated to the service-connected fungal infection, but that have been linked to his foot pain.  Indeed, in April 2009, a VA clinician noted Morton's neuroma pain and the Veteran was prescribed exercises and steroid injections to alleviate symptoms.  Accordingly, the Board cannot conclude that the Veteran complained of symptoms are in fact related to the disability that is the subject of this appeal.  (The Board notes that in the November 2009 rating decision from which the current appeal stems, the RO also denied service connection for pes planus, with hallux valgus and degenerative joint disease of the great toes, bilaterally, claimed as sore feet.  The Veteran did not, however, appeal that denial and thus, any issues related to that matter are not currently before the Board.).  Accordingly, based on the evidence of record, the Board does not find that symptoms related to the Veteran's fungal infection, to include sloughing and hypertrophy of the skin and disfigurement and thickening of the nails, take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun, supra;38 C.F.R § 3.321(b)(1).   

ORDER

Entitlement to a compensable evaluation for service-connected connected bilateral fungal infection of the feet is denied.

Entitlement to an evaluation for service-connected connected residuals of a left medial malleolus fracture in excess of 20 percent is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


